Case 1:19-cv-01080-RM-MEH Document 69 Filed 01/16/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Case No. 1:19-cv-01080-RM-MEH
  POPSOCKETS LLC

                 Plaintiff,
  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX,

                  and

  JOHN DOES 1-10, individually
  or as corporate/business entities,

                 Defendants.


                     PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’ BRIEF
                                 AND OTHER FILINGS


         Plaintiff PopSockets LLC (“PopSockets”) respectfully moves the Court to strike the

  following documents filed by Defendants Bradley James Wilcox and Lora Suzanne Wilcox on

  December 31, 2019 (collectively, “Defendants’ Filings”):

             •   ECF No. 53 (“BRIEF Explaining the Relationship and Racketeering Activity

                 Between iServe, Triguardian, Pattern and Vorys Lawfirm”)

             •   ECF No. 57 (“FILING of Email Communications Between Mr. Wilcox and

                 Chambers on 12/27/2019”)

             •   ECF No. 58 (“FILING of Email Communications – Batch #1)

             •   ECF No. 59 (“FILING of Email Communications – Batch #2)

             •   ECF No. 60 (“FILING of Email Communications – Batch #3)

                                                1
Case 1:19-cv-01080-RM-MEH Document 69 Filed 01/16/20 USDC Colorado Page 2 of 5




           Defendants’ Filings are not related to any pending motion or other matter properly before

  the Court, but are merely an attempt to submit irrelevant and procedurally improper arguments

  and evidence and disparage PopSockets’ counsel and unrelated third parties with unsupported

  and ad hominem attacks. Defendants’ Filings violate the Court’s local rules and should be

  stricken.

                                                      Argument

           The Court “has discretion to strike materials that are in non-compliance with the Local

  Rules.” Dubrovin v. Ball Corp. Consol. Welfare Benefit Plan, No. 08-cv-00563 -WYD-KMT,

  2009 WL 5210498, at *1 (D. Colo. Dec. 23, 2009); see O’Melveny & Myers v. Hopkins, No. 98-

  1186, 1998 1998 WL 704710, at *3 & n.6 (affirming district court’s order striking briefs filed by

  pro se party because “briefs were non-complying” and “a pro se litigant still must comply with

  the rules of procedure, including local rules”); see also Judge Hegarty’s Practice Standards

  § II.A.2 (“Failure to comply with these rules . . . may result in a filing being denied without

  prejudice or simply stricken.”).

           In this case, Defendants’ Filings violate the local rules. First, the Brief Defendants filed

  at ECF No. 53 (“Defendants’ Brief”) is improper because it is not authorized by the local rules.

  The local rules govern what briefs may be filed. In particular, under D.C.Colo.LCivR 7.1(d), a

  party making a motion must include its legal arguments in the motion itself rather than a separate

  brief, the party opposing the motion may file a response brief, and then the party making the

  motion may file a reply brief, subject to certain deadlines.1 These rules are in place so that all



  1 Judge Moore’s Practice Standards also permit the filing of trial briefs, see Judge Moore’s Practice Standards § F,
  but Defendant’s brief cannot be construed as a trial brief as discovery in this case remains ongoing and no trial has
  been set.

                                                            2
Case 1:19-cv-01080-RM-MEH Document 69 Filed 01/16/20 USDC Colorado Page 3 of 5




  briefs have a clear purpose, and parties have a fair and orderly chance to respond to each other’s

  arguments. These rules would be circumvented if parties were permitted to file briefs whenever

  they wanted.

           Defendants’ Brief does not relate to any pending motion, requests no relief, and does not

  purport to be a response or reply brief. Instead, it merely attempts to disparage PopSockets’

  counsel and various third parties that are not in this case. Because Defendants’ Brief does not

  relate to any pending motion, PopSockets is unsure what relief Defendants are seeking, what the

  legal standard is for that relief, whether PopSockets would be allowed a response brief, and

  whether the third parties attacked by Defendants’ Brief would have a chance to respond. This

  sort of confusion is what the local rules on motions and briefing are supposed to prevent.

  Accordingly, Defendant’s Brief should be stricken.

           Defendants’ remaining filings also violate Judge Moore’s Practice Standards, § B.1,

  which provides that “[a]ll communications must be made in the form of a motion, brief, notice,

  or status report.” In this case, the emails that Defendants filed are not motions, briefs, notices, or

  status reports. Rather, they are an improper attempt to submit unverified evidence to the Court.

  Like Defendants’ Brief, these emails are not related to any pending motion. Because these

  filings are not related to any pending motion, PopSockets cannot determine their relevance, the

  purpose they are being cited for, and their admissibility. These filings should be stricken as

  well.2




  2 Plaintiff’s Requests for Judicial Notice were filed as a part of a series of meritless filings, including the Motion for
  Temporary Restraining Order (ECF No. 51) and the Motion to Enjoin Amazon To The Above Captioned Lawsuit
  (ECF No. 52), both of which were denied sua sponte by the Court as lacking merit.

                                                              3
Case 1:19-cv-01080-RM-MEH Document 69 Filed 01/16/20 USDC Colorado Page 4 of 5




                                          Conclusion

         For the foregoing reasons, the Court should strike Defendants’ Filings at ECF Nos. 53,

  57, 58, 59, and 60.


                                            Respectfully submitted,


                                            /s/ Matthew Groves
                                            Matthew Groves
                                            Groves Law, LLC
                                            281 S. Pearl St.
                                            Denver, CO 80209
                                            Phone: (303) 557-0199
                                            Email: matt@grovesllc.com

                                            Rajeev K. Adlakha (Ohio Bar No. 0087096)
                                            William D. Kloss (Ohio Bar No. 0040854)
                                            Daren S. Garcia (Ohio Bar No. 0077156)
                                            Vorys, Sater, Seymour and Pease LLP
                                            200 Public Square, Suite 1400
                                            Cleveland, OH 44114-2327
                                            Phone: (216) 479-6175
                                            Email: rkadlakha@vorys.com
                                                   wdklossjr@vorys.com
                                                    dsgarcia@vorys.com


                                            Counsel for Plaintiff PopSockets LLC




                                               4
Case 1:19-cv-01080-RM-MEH Document 69 Filed 01/16/20 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was electronically filed with the Court on
  January 16, 2019. Notice of this filing will be sent to all counsel of record by operation of the
  Court’s electronic filing system.

         Notice of this filing will be sent to the following individuals via U.S. Mail:
         Lora Suzanne Wilcox
         Bradley James Wilcox
         9100 Independence Parkway, #2409
         Plano, TX 75025
         Email: bkw3@prodigy.net

                                                       /s/ Matthew Groves
                                                       Matthew Groves




                                                   5
